internal_revenue_service number release date index number ------------------------------ ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo2 plr-103051-17 date date legend foundation ------------------------------ trustee trustee state year trust grantor agreement -------------------------------------------------- ------------------------ ------------------------ -------------- ------- ------------------------------------- --------------- dear ------------------------ this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of foundation requesting rulings concerning whether the entering into and making or receiving payments under the agreement with trustee and trustee will result in an act of self-dealing under internal_revenue_code irc sec_4941 and whether any refunds or payments pursuant to the agreement will constitute taxable_expenditures under sec_4945 foundation is a nonprofit public benefit corporation incorporated under the laws of state grantor established and was principal donor to foundation in year foundation received a determination from the internal_revenue_service irs that it was exempt from federal_income_tax under sec_501 and described as a private_foundation under sec_509 trust was created by grantor and is a_trust subject_to the laws of state pursuant to the terms of the trust foundation is the sole remaining beneficiary of trust which became irrevocable upon the death of grantor trustee and trustee are the successor co- trustees of the trust plr-103051-17 you represent that trust and foundation are seeking to fulfill grantor’s intent that the trust distribute the maximum value of trust to the foundation at the earliest opportunity you further represent that the administration of trust has not been completed and is ongoing pursuant to the provisions of trust instrument assets remaining to be distributed to the foundation may be or become subject_to expenses losses or liabilities sustained in the administration of trust you state that under state law trustee and trustee may be personally liable for expenses losses and liabilities sustained in the administration of the trust given the potential exposure to future claims and liabilities against trust trustee and trustee believe it would be prudent to retain until the completion of trust administration a sufficient reserve to satisfy any such claims you represent that there is a risk that liabilities will likely extend well beyond the termination of trust the transfer of the remaining assets of trust to the foundation is within the powers of trustee and trustee2 foundation has requested that trustee and trustee accelerate distributions of the assets of the trust to foundation before trustee and trustee know the full extent of potential claims and liabilities in order to induce trustee and trustee to make substantial distributions to foundation sooner than they otherwise would make them foundation has proposed to execute and deliver to trustee and trustee the agreement under the agreement foundation acknowledges that trustee and trustee would normally defer a substantial portion of the distributions to foundation until a final resolution of all liabilities and claims trustee and trustee would only make a final distribution of the remaining assets of the trust when they are satisfied that all liabilities of the trust have been determined and discharged trustee and trustee are willing to consider accelerating the distribution of assets to the foundation provided that the foundation obligates itself to indemnify trustee and trustee further under the agreement foundation agrees to return any distribution required to be refunded under the agreement to either trustee or trustee should claims and liabilities arise under the agreement the distribution of assets to the foundation will include cash or in_kind assets whether investment securities real_property or other assets pursuant to the agreement trustee and trustee can be assured that the foundation will pay such amounts or return such portion of distributions that trustee and trustee determine in their sole and absolute discretion are needed or desirable to pay all such liabilities in addition under the agreement foundation agrees to indemnify and hold harmless trustee and trustee from any and all liabilities and expenses sustained in the administration of the trust further nothing in the agreement requires trustee or trustee to make any distributions to foundation at any particular time and trustee and trustee shall determine the amounts of and whether to make distributions in their sole and absolute discretion plr-103051-17 rulings requested payments made under the agreement to either trustee or trustee will not be a taxable_expenditure under sec_4945 that no act of self-dealing under sec_4941 will arise solely on account of foundation’s entering into the agreement making or receiving payments pursuant to the agreement or any other return by the foundation of property distributed by the trust under the agreement law sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides in part that the term self-dealing means any direct or indirect -- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or any other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 imposes on each taxable_expenditure as defined in subsection d a tax equal to percent of the amount thereof the tax imposed by this paragraph shall be paid_by the private_foundation sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation -- to carry on propaganda or otherwise to attempt to influence legislation within the meaning of subsection e except as provided in subsection f to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g as a grant to an organization unless a such organization i is described in paragraph or of sec_509 ii is an organization described in sec_509 other than an organization described in clause i or ii of sec_4942 or iii is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or for any purpose other than one specified in sec_170 plr-103051-17 sec_4946 provides in part that the term disqualified_person means with respect to a private_foundation a person who is -- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraph a b or c e a corporation in which persons described in subparagraph a b c or d hold more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d hold more than percent of the profits interest or g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_4946 provides in part that the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation in 461_fsupp_1382 n d texas an individual agreed to contribute money to a law school on the condition that the contribution would be fully deductible by him for federal_income_tax purposes the individual set up a private_foundation for this purpose and contributed money to the foundation upon audit the irs determined that the individual’s contributions exceeded the maximum permissible percentages and disallowed part of his claimed deductions thereafter the foundation returned to the individual the amount of the contributions disallowed by the irs the irs claimed that the refund to the individual was an act of self-dealing under sec_4941 and a taxable_expenditure under sec_4945 the court held that because the individual’s commitment was conditioned upon his being able to deduct all of his contributions for federal_income_tax purposes when it was subsequently determined by the irs that the contributions made by the individual to the foundation were not so deductible the return by the foundation of the amount of those contributions to which the foundation should not have received and which it was not entitled to keep is not an amount_paid or incurred by a private_foundation within the meaning of sec_4945 analysi sec_1 ruling under sec_4945 any payments made by the foundation through the return of distributions in accordance with the agreement are similar to the return of contributions in underwood the court in underwood supra considered whether a foundation’s return of a conditional contribution was a taxable_expenditure within the meaning of sec_4945 the court stated that the amounts returned were assets that the foundation should not have received and plr-103051-17 which it was not entitled to keep such amounts are not an amount_paid or incurred by a private_foundation within the meaning of sec_4945 under the agreement trustee and trustee will make a conditional distribution of trust assets to foundation should a liability arise triggering the terms of the agreement the return of distributions by the foundation under the terms of the agreement is a return of assets that foundation would not have received had the final distributions not occurred until all liabilities and expenses of the trust had been administered and are assets which it was not entitled to keep accordingly such payments through the return of assets will not constitute amounts paid_or_incurred for a non-charitable purpose by a private_foundation within the meaning of sec_4945 therefore payments made under the agreement to either trustee or trustee will not be a taxable_expenditure under sec_4945 ruling under sec_4941 generally sec_4941 imposes a tax on any act of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation sec_4941 defines self- dealing as any direct or indirect transaction described above including any transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation however sec_4941 does not apply to any transactions between a private_foundation and a person who is not a disqualified_person in this case neither trustee nor trustee will be treated as a disqualified_person as described in sec_4946 with respect to foundation therefore no act of self-dealing will arise on account of entering into the agreement with trustee and trustee making or receiving payments pursuant to the agreement or any return of property by the foundation pursuant to the agreement rulings based solely on the facts and representations submitted by foundation we rule payments made under the agreement to either trustee or trustee will not constitute taxable_expenditures under sec_4945 that no act of self-dealing under sec_4941 will arise solely on account of foundation’s entering into the agreement making or receiving payments pursuant to the agreement or any other return by the foundation of property distributed by the trust under the agreement plr-103051-17 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the irc this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this ruling is directed only to foundation sec_6110 provides that it may not be used or cited as precedent by any other taxpayer including trustee trustee or trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely taina edlund senior technical reviewer tege associate chief_counsel - eo cc
